198 Ga. App. 671 (1991)
402 S.E.2d 782
BLAND
v.
THE STATE.
A90A2085.
Court of Appeals of Georgia.
Decided February 22, 1991.
Reginald L. Bellury, for appellant.
Joseph H. Briley, District Attorney, Al C. Martinez, Assistant District Attorney, for appellee.
McMURRAY, Presiding Judge.
Defendant Bland appeals his conviction of a violation of the Georgia Controlled Substances Act, selling cocaine. The sole enumeration of error complains of the admission into evidence, for purposes of impeachment, of a prior conviction of defendant for possession of cocaine. Held:
On direct examination defendant was relating his contacts with an undercover agent when he testified as to stating to a third party that "I don't fool with no crack cocaine." On cross-examination defendant repeatedly testified, in the absence of any objection, as to *672 stating to a third party in reference to cocaine that "I don't fool with that" and "I don't fool with no  don't fool with no crack."
Subsequently, the State was permitted over objection to introduce evidence of defendant's conviction for possession of cocaine for purposes of impeachment only. Under this Court's decision in Mitchell v. State, 158 Ga. App. 628, 629 (2), 630 (281 SE2d 260), defendant's testimony in the case sub judice that he did not "fool with" cocaine "could be construed as a denial by defendant that he had ever been involved in any offenses involving [cocaine]," so as to render admissible for purposes of impeachment (by disproving the facts testified to by defendant) evidence that he had previously been convicted of possession of cocaine.
Defendant's reliance on Seabrooks v. State, 164 Ga. App. 747, 748 (2), 750 (297 SE2d 745) is misplaced. Seabrooks may be distinguished on the facts. In Seabrooks, this Court held that evidence of that defendant's possession of marijuana, pills and capsules did not contradict his assertion that he did not deal in cocaine, thus "was not admissible as impeachment evidence, disproving facts testified to by [that] defendant."
Judgment affirmed. Sognier, C. J., and Carley, J., concur.